Citation Nr: 0333202	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-09 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
back disability, asserted to be secondary to the 
service-connected absence of the left testicle and left 
scrotum due to carcinoma with loss of use of the right testes 
due to radiation therapy.  

2.  Entitlement to service connection for peripheral 
neuropathy, asserted to be secondary to the service-connected 
absence of the left testicle and left scrotum due to 
carcinoma with loss of use of the right testes due to 
radiation therapy.  

3.  Entitlement to service connection for a cardiovascular 
disorder, asserted to be secondary to the service-connected 
absence of the left testicle and left scrotum due to 
carcinoma with loss of use of the right testes due to 
radiation therapy.  

4.  Entitlement to service connection for a digestive 
disorder, to include ulcers and a colon disability (such as 
irritable bowel syndrome) manifested by diarrhea, asserted to 
be secondary to the service-connected absence of the left 
testicle and left scrotum due to carcinoma with loss of use 
of the right testes due to radiation therapy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1966 to November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In that decision, the RO denied 
service connection for peripheral neuropathy, a 
cardiovascular disorder, and a digestive disorder [to include 
ulcers and a colon disability (such as irritable bowel 
syndrome) manifested by diarrhea], asserted to be secondary 
to the service-connected absence of the left testicle and 
left scrotum due to carcinoma with loss of use of the right 
testes due to radiation therapy.  Also by this rating action, 
the RO continued a previous denial of service connection for 
a back disability, asserted to be secondary to the 
service-connected testicle disability.  Following 
notification of the January 2002 decision, the veteran 
perfected a timely appeal with respect to the denial of his 
service connection claims.    

Further review of the claims folder indicates that, 
previously, by an April 1977 decision, the Board initially 
denied the issue of entitlement to service connection for a 
back disability on a direct and secondary basis.  
Consequently, the Board is of the opinion that, in the 
present case, the correct characterization of the veteran's 
back claim is whether new and material evidence has been 
received sufficient to reopen a claim for service connection 
for a back disability, asserted to be secondary to the 
service-connected absence of the left testicle and left 
scrotum due to carcinoma with loss of use of the right testes 
due to radiation therapy.  


REMAND

During the pendency of the current appeal, there was a 
substantial change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West 2002).  See also, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).       

Specifically, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and to 
complete his/her claim(s).  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and Charles 
v. Principi, 16 Vet. App. 370 (2002).  Such notification 
includes informing the veteran and his/her representative of 
the VCAA, the criteria used to adjudicate the appealed 
claim(s), the type of evidence needed to substantiate the 
issue(s), as well as the specific type of information 
necessary from the veteran.  

In addition, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his/her claim(s).  This 
particular duty includes the responsibility of obtaining all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran as 
well as the scheduling of the veteran for pertinent VA 
examinations.  

Review of the claims folder in the present case indicates 
that, in a June 2001 letter, the RO informed the veteran of 
the type of evidence needed to substantiate the issues on 
appeal as well as the specific type of information necessary 
from the veteran.  Further, in the statement of the case 
which was issued in June 2002, the RO provided the veteran 
with the specific provisions of the VCAA as well as the 
criteria used to adjudicate his service connection claims.  
Importantly, however, the RO did not inform the veteran of 
the specific criteria used to adjudicate his petition to 
reopen his previously denied claim of whether new and 
material evidence has been received sufficient to reopen a 
claim for service connection for a back disability, asserted 
to be secondary to the service-connected absence of the left 
testicle and left scrotum due to carcinoma with loss of use 
of the right testes due to radiation therapy.  

Furthermore, in the June 2001 letter, the RO instructed the 
veteran to submit any of the requested information that he 
had to the agency within 60 days from the date of the letter.  
Significantly, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

With regard to the necessary evidentiary development, the 
Board notes that, throughout the current appeal, the veteran 
has consistently asserted that he has incurred a back 
disability, peripheral neuropathy, a cardiovascular disorder, 
and a digestive disability, to include ulcers and a colon 
disability (such as irritable bowel syndrome) manifested by 
diarrhea, as a result of radiation therapy that he underwent 
for his service-connected absent left testicle and left 
scrotum due to carcinoma with loss of use of the right 
testes.  Further review of the claims folder indicates that 
the veteran has received private, as well as VA, post-service 
medical treatment for his claimed conditions.  Importantly, 
however, not all records of such recent medical care appears 
to have been obtained and associated with his claims file.  
On remand, therefore, the RO should attempt to procure all 
available reports of recent treatment that the veteran may 
have received for his back, neurological, cardiovascular, and 
digestive conditions.  

Additionally, in February 1999, the veteran was awarded 
disability benefits from the Social Security Administration 
(SSA).  Although a copy of the favorable SSA decision has 
been obtained and associated with the veteran's claims 
folder, copies of the medical records used in support of the 
award have not been procured.  On remand, therefore, the RO 
should attempt to obtain all available medical records used 
in support of the SSA's February 1999 grant of disability 
benefits to the veteran.  

Specifically, according to reports of private medical 
treatment received during the current appeal, one of the 
private physician who has treated the veteran expressed his 
opinion in a February 1998 record that the veteran may have 
diabetes underlying his peripheral neuropathy.  Subsequently, 
in a January 2001 letter, this same physician concluded that 
the veteran's peripheral neuropathy, the extensive radiation 
treatments that he received for his service-connected 
testicle and scrotum disorder depressed his immune system, 
which in turn destroyed the myelin sheaths of his motor and 
sensoqnenes and led to the development of his neuropathy.  
The subsequent VA examination provided the examiner's 
conclusion that the veteran's peripheral neuropathy "was not 
likely due to radiation."  However, in view of the fact that 
this evaluation was conducted almost two years ago and that 
additional medical records should be obtained on current 
remand, the Board believes that the veteran should have the 
opportunity to undergo another pertinent VA evaluation which 
would include the examiner's opinion regarding the etiology 
of the veteran's peripheral neuropathy.  

Moreover, copies of medical treatises submitted by the 
veteran in March 2001 contain opinions that gastrointestinal 
side effects of radiotherapy include peptic ulcer disease as 
well as irritable bowel syndrome and that such treatment may 
lead to cardiovascular pathology.  The Board notes that, at 
the VA examination subsequently conducted in December 2001, 
the examiner concluded that the veteran's arteriosclerotic 
heart disease, status post excision of polyps from the colon, 
and status post duodenal ulcer are "not likely due to 
radiation."  However, in view of the fact that this 
evaluation was conducted almost two years ago and that 
additional medical records should be obtained on current 
remand, the Board believes that the veteran should have the 
opportunity to undergo another pertinent VA evaluation which 
would include the examiner's opinion regarding the etiology 
of the veteran's cardiovascular and gastrointestinal 
disorders.  

Moreover, by an October 2002 rating action, the RO denied the 
issues of entitlement to a disability evaluation greater than 
30 percent for the service-connected absence of the left 
testicle and left scrotum due to carcinoma with loss of use 
of the right testes due to radiation therapy; entitlement to 
a disability evaluation greater than 10 percent for the 
service-connected post-operative residuals of removal of 
lymph nodes, including a scar; and entitlement to a 
compensable disability evaluation for the service-connected 
status post partial right lobectomy with a history of 
pneumonia.  Approximately one week later in November 2002, 
the RO notified the veteran of this denial.  Thereafter, in a 
statement received almost two weeks later in November 2002, 
the veteran expressed disagreement with the denial of an 
increase in his benefits for his current conditions which 
were caused by his radiation therapy.  

The Board construes this statement as an expression of 
disagreement with the October 2002 denial of increased 
ratings with the veteran's service-connected disabilities.  
Thus, the veteran's November 2002 statement represents a 
timely notice of disagreement with the October 2002 denial of 
increased ratings for his service-connected disabilities.  
See, 38 C.F.R. §§ 20.201, 20.300, 20.302 (2003).  However, a 
statement of the case regarding these increased rating claims 
has not been issued.  As such, a remand is required to accord 
the RO such an opportunity.  See, Manlincon v. West, 12 Vet. 
App. 328 (1999).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered orthopedic 
(back), cardiovascular, neurological, and 
gastrointestinal treatment to him since 
September 2001.  After furnishing the 
veteran the appropriate release forms, 
obtain the complete clinical records from 
each health care provider identified by 
the veteran that have not been previously 
procured and associated with the claims 
folder.

3.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to orthopedic (back), 
cardiovascular, neurological, and 
gastrointestinal treatment that he has 
received from the VA Medical Center in 
Huntington, West Virginia between January 
2001 and June 2001 and since April 2002.  
All such available records should be 
associated with the veteran's claims 
folder.

4.  The RO should also procure copies of 
the full February 1999 decision awarding 
the veteran SSA disability benefits, as 
well as the evidence used in support of 
the grant.  All available documents 
should be associated with the veteran's 
claims folder.  

5.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA neurological examination to 
determine the nature, extent, and 
etiology of any diagnosed neurological 
disorder (e.g., peripheral neuropathy) 
that he may have.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent neurological pathology 
found on examination should be noted in 
the report of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically state whether the veteran 
has a diagnosed neurological disorder (to 
include peripheral neuropathy).  If so, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not that any such diagnosed disability is 
in any way related to, or caused by, the 
radiation treatment that the veteran 
underwent for his service-connected 
absence of the left testicle and left 
scrotum due to carcinoma with loss of use 
of the right testes due to radiation 
therapy.  

6.  In addition, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA gastrointestinal 
examination to determine the nature, 
extent, and etiology of any diagnosed 
digestive disorder, to include ulcers and 
a colon disability (such as irritable 
bowel syndrome) manifested by diarrhea, 
that he may have.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent gastrointestinal pathology 
found on examination should be noted in 
the report of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically state whether the veteran 
has a diagnosed digestive disorder [to 
include ulcers and a colon disability 
(such as irritable bowel syndrome) 
manifested by diarrhea].  If so, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any such diagnosed disability is in 
any way related to, or caused by, the 
service-connected absence of the left 
testicle and left scrotum due to 
carcinoma with loss of use of the right 
testes due to radiation therapy.  

7.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
cardiovascular examination to determine 
the nature, extent, and etiology of any 
diagnosed heart disability that he may 
have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent cardiovascular pathology 
found on examination should be noted in 
the report of the evaluation.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically state whether the veteran 
has a diagnosed cardiovascular disorder.  
If so, the examiner should express an 
opinion as to whether it is at least as 
likely as not that any such diagnosed 
disability is in any way related to, or 
caused by, the service-connected absence 
of the left testicle and left scrotum due 
to carcinoma with loss of use of the 
right testes due to radiation therapy.  

8.  The RO should then re-adjudicate the 
issue of whether new and material 
evidence has been received sufficient to 
reopen a claim for service connection for 
a back disability, asserted to be 
secondary to the service-connected 
absence of the left testicle and left 
scrotum due to carcinoma with loss of use 
of the right testes due to radiation 
therapy, as well as the issues of 
entitlement to service connection for a 
cardiovascular disorder; peripheral 
neuropathy; and a digestive disorder, to 
include ulcers and a colon disability 
(such as irritable bowel syndrome) 
manifested by diarrhea, all asserted to 
be secondary to the service-connected 
absence of the left testicle and left 
scrotum due to carcinoma with loss of use 
of the right testes due to radiation 
therapy.  

If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues, including those relevant 
to the issue of finality, as well as a 
summary of the evidence received since 
the issuance of the statement of the case 
in June 2002.  An appropriate period of 
time should be allowed for response.  

9.  Additionally, the RO should furnish 
the veteran and his representative a 
statement of the case regarding the 
issues of entitlement to a disability 
evaluation greater than 30 percent for 
the service-connected absence of the left 
testicle and left scrotum due to 
carcinoma with loss of use of the right 
testes due to radiation therapy; 
entitlement to a disability evaluation 
greater than 10 percent for the 
service-connected post-operative 
residuals of removal of lymph nodes, 
including a scar; and entitlement to a 
compensable disability evaluation for the 
service-connected status post partial 
right lobectomy with a history of 
pneumonia.  The RO should also inform 
them of the requirements necessary to 
perfect an appeal.  38 C.F.R. § 19.26 
(2003).  If and only if the veteran 
perfects his appeal by timely submitting 
a substantive appeal, these issues should 
be returned to the Board for further 
appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



